UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 40 West 57th Street, 18th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.40 West 57th Street, 18th FloorNew York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2010 Date of reporting period: October 31, 2010 Item 1. Reports to Stockholders. ISI Funds Annual Report — Table of Contents Investment Advisor’s Message 1 Management Discussion & Analysis 3 Performance Comparisons 10 Shareholder Expense Examples 18 Portfolio Profiles 21 Schedules of Investments 22 Statements of Assets and Liabilities 33 Statements of Operations 37 Statements of Changes in Net Assets 39 Financial Highlights 45 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 62 Fund Directors and Officers 63 Notice to Shareholders 66 Investment Advisory Agreement Approval 68 Investment Advisor’s Message 10/31/2010 Dear Shareholder: I am pleased to present the Annual Report to Shareholders for the ISI Funds. This report covers the 12-month reporting period through October 31, 2010 and includes commentary from the Funds’ portfolio managers at International Strategy & Investment, Inc. (“ISI”) (see Management Discussion and Analysis that follows this letter for more details), a complete list of holdings and the financial statements. Stocks recorded a positive return for the last year and a small positive return for the last five years. For example, the Dow Jones Wilshire 5000 Index was +19.41% for the last year and averaged +2.58% for the past five years. U.S. Treasuries increased over the last year and the last 5 years. The Barclays Capital Treasury Index was +7.20% for the past year and averaged +6.32% for the past five years. Top quality municipal indices were also up for the last year and for the last five years. For example, the Barclays Capital General Obligations Index was +7.66% for the past year and averaged +5.52% for the past five years. The following is a summary of Fund performance during the reporting period. These performance figures assume the reinvestment of dividend and capital gain distributions, and exclude the impact of any sales charges. During the year ended October 31, 2010, Total Return U.S. Treasury Fund and North American Government Bond Fund continued their policy of paying dividends at a fixed rate, which resulted in dividends consisting of net investment income, short-term capital gains, and long-term capital gains. Total Return U.S. Treasury Fund’s investment objective is to achieve a high level of total return with relative stability of principal, and secondarily, high current income consistent with an investment in securities issued by the United States Treasury. For the reporting period, the Fund produced a one-year total return of +6.85% and a five-year average annual total return of +5.99%. From its inception on August 10, 1988 through October 31, 2010, the Fund has posted a cumulative total return of +347.14%, which translates into an average annual total return of +6.97%. The Fund’s net assets totaled $97.79 million at the end of the reporting period. ISI Managed Municipal Fund’s investment objective is to provide a high level of total return with relative stability of principal and, secondarily, high current income exempt from federal income tax through investment in a portfolio consisting primarily of tax-free municipal obligations. For the reporting period, the Fund’s ISI Class A shares produced a one-year total return of +4.62% and a five-year average annual total return of +4.09%. From the inception of Class A on February 26, 1990 through October 31, 2010, the Fund’s Class A Shares has posted a cumulative total return of +194.08%, which translates into an average annual total return of +5.36%*. The Fund’s net assets totaled $112.28 million at the end of the reporting period. * From its inception on October 8, 2010 through October 31, 2010, the ISI Class I Shares have posted a cumulative total return of -0.86%. 1 Investment Advisor’s Message (continued) ISI North American Government Bond Fund’s investment objective is to provide a high level of current income, consistent with prudent investment risk, by investing primarily in a portfolio consisting of fixed income securities issued or guaranteed by the governments of the United States, Canada and Mexico. For the reporting period, the ISI Class A Shares produced a one-year total return of +9.53% and a five year average annual total return of +6.46%. From its inception on January 15, 1993, through October 31, 2010, the ISI Class A Shares have posted a cumulative total return of +186.80%, which translates into an average annual total return of +6.10%. For the reporting period, the ISI Class C Shares produced a one-year total return of +8.85% and a five year average annual total return of +5.76%. From its inception on May 16, 2003, through October 31, 2010, the ISI Class C Shares have posted a cumulative total return of +37.57%, which translates into an average annual total return of +4.37%*. The Fund’s net assets totaled $157.54 million at the end of the reporting period. * From its inception on September 16, 2010 through October 31, 2010, the ISI Class I Shares have posted a cumulative total return of +1.74%. ISI Strategy Fund has an investment objective of maximizing total return through a combination of long-term growth of capital and current income by actively allocating the Fund’s assets between common stocks of U.S. issuers and U.S. Treasury securities. For the reporting period, the Fund produced a one-year total return of +17.05% and a five-year average annual total return of +3.19%. From its inception on September 16, 1997, through October 31, 2010, the Fund has posted a cumulative total return of +74.40%, which translates into an average annual total return of +4.33%. The Fund’s net assets totaled $60.44 million at the end of the reporting period. We would like to welcome new investors to the ISI Funds and thank those who have been with us for some time. We appreciate your confidence. Sincerely, R. Alan Medaugh President November 16, 2010 The performance numbers stated above do not include a deduction for the maximum sales charge (3.00%) or maximum deferred sales charge, as applicable to each Fund. If the maximum sales charge or maximum deferred sales charge (as applicable) was deducted for each Fund the stated performance numbers would be lower. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance of a Fund, please call (800) 882-8585. The total annualized operating expense ratios of the Funds as of October 31, 2010 were as follows: Total Return US Treasury Fund, Inc. – 0.82%; Managed Municipal Fund, Inc.-Class A - 0.97%; Managed Municipal Fund, Inc.-Class I - 0.70%; North American Government Bond Fund, Inc. – Class A – 1.15%; North American Government Bond Fund, Inc. – Class C – 1.78% ; North American Government Bond Fund, Inc. – Class I – 0.69% and ISI Strategy Fund, Inc. – 1.06%. The operating expense ratios may vary over time. 2 Management Discussion & Analysis (Unaudited) The Total Return U.S. Treasury Fund This fiscal year, the Treasury market rallied from March through the end of the year. The drop in yield was caused by 1) the stalling of the U.S. economic recovery and 2) the building prospects of the Federal Reserve resuming a quantitative easing program. The Fund’s active maturity management anticipated the economic slowdown by extending its duration early in 2010 and continuing that program so that by the end of the fiscal year, the average maturity was extended from 6.2 years to 7.6 years. By comparison, the average maturity of the Treasury market at the close of the year was 6.2 years. The maturity sector emphasized now is the 5-10 year maturity range which was built up from 27.9% of the Fund at the beginning of the fiscal year to 55.8% of the Fund at the end of the fiscal year. 3 Management Discussion & Analysis (Unaudited) (continued) The Managed Municipal Fund The economic slowdown from early 2010 caused municipal yields to fall in a similar pattern to U.S. Treasuries. The municipal market is not directly affected by the Treasury’s quantitative easing program so municipal yields rose somewhat more than Treasuries since August. The Fund’s active maturity management extended average maturity early in the fiscal year from 7.4 years to 7.7 years by the end of April. Since April, average maturities have been reduced so that at the end of the fiscal year, the average maturity was 6.5 years. By comparison, the municipal market average maturity at the end of the fiscal year was 13.6 years. The Fund also has a high average of quality; reserves and AAA rated issues have typically represented over 70% of the total portfolio. 4 Management Discussion & Analysis (Unaudited) (continued) 5 Management Discussion & Analysis (Unaudited) (continued) The North American Government Bond Fund The Fund’s U.S. Treasury section followed a duration management strategy similar to that of the Total Return U.S. Treasury Fund. The Fund moved up the average maturity of the U.S. Treasury sector anticipating the slowing of the economic recovery. The average maturity of the U.S. sector moved up from 5.8 years in January to 7.0 years at the end of the fiscal year. As in the Treasury Fund the remainder in 5-10 year maturities was increased during the fiscal year. The Fund began the fiscal year with 25.8% investment in a combination of Canadian and Mexican local currency denominated Treasury debt. The Fund ended the fiscal year with 30.1% in the non-U.S. sector. Canada and Mexico representation each moved up during the fiscal year. Canada began the fiscal year with an 18.5% representation of the Fund and at the end of the fiscal year it was 21.7%. Mexico began the fiscal year with a 7.3% representation and at the end of the year it was 8.4%. Over the year the non-U.S. investments helped the Fund’s total return. Please see the currency value of the Canadian dollar and Mexican peso. The format of these charts is the amount of each currency one U.S. dollar buys. So if the number falls it means the currency is rising versus the U.S. dollar and thereby adds to the investment’s total return. 6 Management Discussion & Analysis (Unaudited) (continued) 7 Management Discussion & Analysis (Unaudited) (continued) The Strategy Fund Both stocks and bonds rallied this fiscal year. Stocks, however, widely outpaced bonds (DJ Wilshire 5000 +19.41% while the Barclays Capital Treasury Index +7.20%). The stock market was principally driven by rising corporate earnings reports. Treasury bonds were helped by a slowing recovery and prospects for Federal Reserve quantitative easing (i.e. directly purchasing sizable amounts of U.S. Treasuries for its investment portfolio). The charts on the Treasury 10-year bond yield and the stock market are below. 8 Management Discussion & Analysis (Unaudited) (continued) The Fund was helped by having a majority weighting in stocks this fiscal year. At the beginning of the year the mix favored stocks 87% to 13%. Stocks remained in the majority over the fiscal year ending at 81% to 19%. A more recent help for stocks is their dividend yield versus the 2-year Treasury yield. Please see chart below as reference. With corporate earnings rising, the dividend payout rate could rise further adding to the yield support for equities. 9 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) 10 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2010 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 Total Return US Treasury Fund 3.67% 18.29% 29.72% 69.08% 333.65% 3.67% 5.76% 5.34% 5.39% 6.82% Barclays Capital Treasury Index3 7.20% 22.83% 35.87% 80.74% 377.00% 7.20% 7.10% 6.32% 6.10% 7.30% Barclays Capital Intermediate Treasury Index3 6.69% 21.49% 34.43% 71.52% 319.71% 6.69% 6.70% 6.10% 5.54% 6.68% Barclays Capital Long-Term Treasury Index3 10.56% 29.56% 43.20% 110.08% 585.04% 10.56% 9.01% 7.45% 7.71% 9.07% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. Distributions of the Fund’s capital gains and non-US Treasury income may be subject to state and local taxes. Management is not aware of any single index that is truly representative of the Fund since its active maturity management policy allows the manager to adjust the weighted average maturity throughout each US Treasury sector. Currently, the Fund’s weighted average maturity is approximately 7.6 years. 2 The Fund’s inception date is August 10, 1988. Benchmark returns are for the periods beginning August 31, 1988. 3 The Barclays Capital Treasury Index is an unmanaged index reflecting the performance of all public Treasury obligations and does not focus on one particular segment of the Treasury market. The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. The Barclays Capital Long-Term Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the long-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 11 Managed Municipal Fund – Performance Comparison1 (Unaudited) 12 Managed Municipal Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2010 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception Managed Municipal Fund - ISI Class A Shares2 1.48% 10.68% 18.54% 49.94% 185.27% 1.48% 3.44% 3.46% 4.13% 5.20% Managed Municipal Fund - ISI Class I Shares3 — -0.86% — -0.86%* Barclays Capital General Obligation Index4 7.66% 20.29% 30.84% 72.45% 254.57% 7.66% 6.35% 5.52% 5.60% 6.32% Barclays Capital Prerefunded Municipal Bond Index4 3.84% 16.67% 25.88% 57.21% 197.94% 3.84% 5.27% 4.71% 4.63% 5.42% Consumer Price Index5 1.20% 4.70% 10.25% 26.22% 41.69% 1.20% 1.54% 1.97% 2.36% 1.70% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes sales charges, if applicable. ISI Class A Shares have a maximum 3.00% sales charge. Distributions of the Fund’s income and capital gains may be subject to state and local taxes. 2 The ISI Class A Shares inception date is February 26, 1990. Benchmark returns are for the periods beginning February 28, 1990. 3 The ISI Class I Shares inception date is October 7, 2010. Benchmark returns are for the period beginning October 31, 2010. 4 The Barclays Capital General Obligation Index is an unmanaged index reflecting general municipal bond market performance. The Barclays Capital Prerefunded Municipal Bond Index, an unmanaged index, is a subcomponent of the general Barclays Capital Municipal Bond Index, and contains only bonds from that index that have been prerefunded or escrowed to maturity. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 5 The Consumer Price Index is a widely used measure of inflation. * Not annualized. 13 North American Government Bond Fund – Performance Comparison1 (Unaudited) 14 North American Government Bond Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2010 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception North American Government Bond Fund - ISI Class A Shares2 6.30% 17.30% 32.62% 78.52% 178.17% 6.30% 5.46% 5.81% 5.97% 5.92% North American Government Bond Fund - ISI Class C Shares3 7.85% 18.48% 32.34% — 37.57% 7.85% 5.81% 5.76% — 4.37% North American Government Bond Fund - ISI Class I Shares4 — 1.74% — 1.74%* Barclays Capital Intermediate Treasury Index5 6.69% 21.49% 34.43% 71.52% 167.59% 6.69% 6.70% 6.10% 5.54% 5.70% Barclays Capital Emerging Americas Index: Mexico Section / Citigroup US Broad Investment-Grade Bond Index Mexico Sector / Barclays Capital Global Aggregate Index: Mexico
